Adams, C. J.
1. — The amended assignment of errors in this appeal is entitled “State of Indiana vs. Samuel GolUns, et al.” This is an insufficient assignment. Rule 6 of this court requires that “the assignment of errors shall contain the full names of all the parties. ’ ’ This rule was not observed, nor was the general rule of appellate procedure, which requires the names of appellants to be written before the abbreviation “vs.” and the names of appellees after said abbreviation, instead of the reverse, as was done in this case. Barnett v. Bromley Mfg. Co. (1898), 149 Ind. 606, 49 N. E. 160.
2. A cause cannot be determined on its merits unless the parties to the judgment appealed from are before the court. Big Four Bldg., etc., Assn. v. Olcott (1896), 146 Ind. 176, 45 N. E. 64; Barnett v. Bromley Mfg. Co., supra.
3. The assignment of errors in this court constitutes the appellant’s complaint, and the court only acquires jurisdiction over the parties whose names appear therein. Snyder v. State, ex rel. (1890), 124 Ind. 335, 24 N. E. 891; Bozeman v. Cale (1894), 139 Ind. 187, 35 N. E. 828; Hutts v. Martin (1895), 141 Ind. 701, 41 N. E. 329; Thornton, Ind. Prac. Code §655 n. 1; Elliott, App. Proc. §§300, 322; Ewbank’s Manual §§126, 226.
The appeal is dismissed.
Note. — Reported in 101 N. E. 1022. See, also, under (1) 2 Cyc. 985; (2) 2 Cyc. 756; (3) 2 Cyc. 980, 985. Eor a discussion of “et al.” in the place of names in process, pleading, etc., see 14 Ann. Cas. 571.